Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 18 and 31, Harif et al. (WO 2016/030887) is the closest prior art. Harif discloses a capsule (200 from Fig. 1B) for the preparation of a beverage in a beverage production device, the capsule comprising a container comprising a formed laminated structure comprising a cup portion and peripheral flange (140 from Fig. 1B), the laminated structure comprising an aluminum foil (120 from Fig. 1B) as a middle layer and comprising on the inner side of the aluminum foil a sealing layer, the laminated structure further comprises at least one outer polymer film (110 from Fig. 1B) laminated on the outer side of the aluminum foil using a laminating adhesive layer, wherein the container contains a beverage substance and wherein the container is closed by a closing foil which is sealed one the peripheral flange of the container (page 1, lines 5-18, page 8, line 28 through page Y, line 27, page 10, lines 24-32, page 11, lines 3-14, Fig. 1B).
Harif does not disclose a cup portion with a depth-to-width ratio of at least 0.3, wherein the outer polymer is printed on its inner surface and is made of semi-crystalline polymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
April 6, 2022